Detailed Action
This action is in response to the RCE (Request for Continued Examination) filed on June 30, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021 has been entered.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on September 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

                                      Response to Arguments
Applicant’s arguments with respect to USC 103 rejection of claims 1-20 have been considered, and after further search and review of the references, the Office respectfully disagrees and maintains the rejection, with a re-mapping of the limitations. Applicant argues that “he cited art fails to disclose or 
	The Examiner respectfully disagrees. Amershi teaches in Fig. 1 and Pg. 1647-1650, wherein the user with the keyboard enters a query in the search box, the results appear in the Results Pane. Query is submitted to CoSearchPC and a second search is performed, not requiring further search input from the user. The “Get Search Results” menu option downloads the list of results currently in CoSearchPC’s Results Pane. Automatically divides a single Web page into multiple components distributed among the handheld devices of collaborators for group browsing in a mobile setting. WebSplitter generates personalized views of Web pages for multiple co-located users based on the currently available devices, laptops, PDAs, etc with different search engines.

	Zhu also teaches in Fig. 1-2, the Abstract and [0019], wherein the one or more website search engine information may include multiple configuration items of website search engines. A function of supporting websites in a search browser which allows a user to search directly the desired website in the browser. Also includes generating a search engine list on a browser search bar; receiving information based upon which engine has been selected from the search engine list and receives a keyword input from a user to the browser search bar. It then sends the request to the search engine and displays the recommended search result by the selected search engine. 

	Zhu also teaches in [007], receiving information on which website search engine has been selected from the website search engine list; a keywords receiving unit which receives from the selection 
	Regarding independent claim 11, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
Regarding dependent claims 2-4, 6, 8-11, 13, 15, 17 and 20-23, Applicant has not overcome the rejections and they are similarly rejected.

	Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 2 and 12 are cancelled. Claims 1, 3-6, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over SALEEMA AMERSHI ET AL: "CoSearch", THE 26TH ANNUAL CHI CONFERENCE ON HUMAN FACTORS IN COMPUTING SYSTEMS, CHI 2008: CONFERENCE PROCEEDINGS ; APRIL 5-10, 2008 IN FLORENCE, ITALY,
6 April 2008 (2008-04-06), pages 1647-1656; ISBN: 978-1-60558-011-1 in view of Zhu (US 2014/0351236).

	Regarding claim 1, “An electronic device, comprising: a display, a communication circuit; a processor operatively connected to the display and the communication circuit wherein the memory is configured to store a web browser including a uniform resource locator (URL) address bar” (See Fig.1- 2 and pg. 1651, 2nd paragraph) (Open the associated Web page in their phone's browser. They can view these lists on their phone’s display, and then select any item to open the associated Web page in their phone’s browser.)

“display a first webpage associated with a first website including a search box, using the web browser, on the display;” (See pg. 1651) (They can view these lists on their phone’s display, and then select any item to open the associated Web page in their phone’s browser.)

“display, in response to receiving a first search text, the received first search text in the search box of the first webpage” (See Fig. 1-Fig. 2 and Pg. 1649) (When the user with the keyboard enters a query in the search box, the results appear in the Results Pane.)

“transmit, via the communication circuit, the first search text to a first external server associated with the first webpage in response to detecting a first input for performing a search using the first search text” (See Fig. 2 and Pg. 1651) (CoSearchMobile users can choose the “Send Query” option from the main menu, which allows them to enter query terms using the phone’s keypad, and send them to CoSearchPC.)

“receive a first search result associated with the first search text from the first external server;” (See Pg. 1651) (The driver can click on any item in the Query Queue in order to execute that query, causing its results to appear in the results pane. When the user with the keyboard enters a query in the search box of the phone in Fig. 2, the results appear in the results pane.)

transmit the first search text to a second external server associated with the selected second site via the communication circuit, in response to receiving the second input;” (See Fig. 1 and Pg. 1650) (Query is submitted to CoSearchPC and a second search is performed, not requiring further search input from the user.)
receive a second search result associated with the first search text from the second external server; and display a second webpage including the second search result associated with the first search text on the display.” (See Fig. 1 and Pg. 1649-1650) (When the user with the keyboard enters a query in the search box, the results appear in the Results Pane. Query is submitted to CoSearchPC and a second search is performed, not requiring further search input from the user. The “Get Search Results” menu option downloads the list of results currently in CoSearchPC’s Results Pane. See also, pg. 1647) (Automatically divides a single Web page into multiple components distributed among the handheld devices of colocated collaborators for group browsing in a mobile setting. WebSplitter generates personalized views of Web pages for multiple co-located users based on the currently available devices (e.g., laptops, PDAs, etc with different search engines. See also Zhu: [0019]) (The one or more preconfigured website search engine information may include multiple configuration items of website search engines.)

But, Saleema does not explicitly disclose; “a processor operatively connected to the display and the communication circuit; and a memory operatively connected to the processor, wherein the memory is further configured to store instructions that, when executed by the processor, cause the electronic device to be configured to”

However, Zhu teaches “a processor operatively connected to the display and the communication circuit; and a memory operatively connected to the processor, wherein the memory is further configured to store instructions that, when executed by the processor, cause the electronic device to be configured to” (See [007]) (A device for website searching in a browser of a mobile terminal, which includes at least a processor operating in conjunction with at least a memory which stores instruction codes operable as plurality of units, wherein the plurality of units include: a list generating unit, which loads one or more preconfigured website search engine information for generating a website search engine list on a browser search bar; a selection information receiving unit, which receives information on which website search engine has been selected from the generated website search engine list; a keywords receiving unit which receives from the selection information receiving unit, a search keyword input to the browser search bar; a searching unit, which sends a search request to the selected website search engine to query the search keyword received by the keyword receiving unit; a display unit, which displays a search result returned by the selected website search engine upon a successful search.)

But, Saleema does not explicitly disclose “display the first search result associated with the first search text and a recommendation list including a plurality of websites that are search engines different the first webpage, wherein the plurality of websites have category information identical to at least one of category information of the first webpage and category information of the first search text receive a second input selecting a second site of the plurality of websites included in the recommendation list to perform another search using the first search text, without further receiving a second search text;” 

However, Zhu teaches ““display the first search result associated with the first search text and a recommendation list including a plurality of websites that are search engines different the first webpage, wherein the plurality of websites have category information identical to at least one of category information of the first webpage and category information of the first search text receive a second input selecting a second site of the plurality of websites included in the recommendation list to perform another search using the first search text, without further receiving a second search text;” (See Fig. 1-2 and [007]) (Receives information on which website search engine has been selected from the generated website search engine list; a keywords receiving unit which receives from the selection information receiving unit, a search keyword input to the browser search bar; a searching unit, which sends a search request to the selected website search engine to query the search keyword received by the keyword receiving unit; a display unit, which displays a search result returned by the selected website search engine upon a successful search. The generated website search engine list (223) may include the website name such as, Tao Bao, Jing Dong, YiXun, Amazon, ebay, and/or website icons of each respective website. FIG. 2 provides a more detailed explanation by including the mentioned website names in the recommended list.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Saleema (Co-located collaborative Web Search) with Zhu (method, apparatus, server and system for websites searching in a browser of a mobile terminal) in order to allow for a user to search directly the desired website in the browser. Zhu, [009]

One having ordinary skill would also be motivated to combine Saleema and Zhu, in view of the suggestions provided by Zhu in paragraph [007], which suggests, “users do not have to memorize or input the exact URL and of these websites any more, thus reducing the operating steps and enhancing the website search engine efficiency.”

	Regarding claim 3, Saleema in view of Zhu discloses “The electronic device of claim 1, wherein the instructions, when executed by the processor, cause the electronic device to provide at least one icon, text, and/or symbol representing the plurality of websites.” (See Fig. 1 and Pg. 1650) (Selecting a Web page from a mobile phone also causes that page to be added to the Page Queue (in a tab, color-coded for that user. See also Zhu, [0019]) (After receiving the search results, the mobile phone will display the search results on a browser page bookmark or as a new browser window for the user to check.)

	Regarding claim 4, Saleema in view of Zhu discloses “The electronic device of claim 1, wherein the instructions, when executed by the processor, cause the electronic device to: display, after receiving the first search result, a text string in the URL address bar; and extract at least part of the first search text from the text string.” (See FIG. 2 which depicts an input box of a search bar in a browser of the mobile terminal as shown in FIG. 1.) (See also Zhu: abstract, receiving a search keyword input to the browser search bar; sending a search request to the selected website search engine to query the received search keyword.)

	Regarding claim 5, Saleema in view of Zhu discloses “The electronic device of claim 1, wherein the instructions, when executed by the processor, cause the electronic device to: analyze, after receiving the first search result, a hypertext markup language (html) of a webpage including the first search result; and extract at least part of the first search text from the analyzed html.” (See Fig. 1-FIG. 2 depicts an input box of a search bar in a browser of the mobile terminal as shown in FIG. 1.)

	Regarding claim 6, Saleema in view of Zhu discloses “The electronic device of claim 1, wherein the instructions, when executed by the processor, cause the electronic device to decode information encoded based on an encoding processing scheme of the first website corresponding to the first webpage and to extract the decoded information from the text string presented in the URL address bar.” (See Fig. 1 and Zhu: [006] and [0036]) (The method includes: includes the steps of: loading one or more preconfigured website search engine information for generating a website search engine list on a browser search bar; receiving information on which website search engine has been selected from the generated website search engine list; receiving a search keyword input to the browser search bar; sending a search request to the selected website search engine to query the received search keyword; and displaying a search result returned by the selected website search engine upon a successful search. The user may select the TaoBao website search engine, and input keywords for searching (e.g., an iPad) in the input box (224) of the browser search bar (220), and then press the "OK" key; the browser of mobile phone (1200) may acquire the URL corresponding to the TaoBao website search engine to link to the site search engine of TaoBao, the website search engine of Taobao will search on a TaoBao server (e.g., webserver 300 in FIGS. 3 and 4) according to the keywords (e.g., iPad) for querying or searching. If an iPad target website of TaoBao is found, the target website may be returned as the corresponding search results.)

	
	As per claim 11, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected.

	Regarding claim 13, Saleema in view of Zhu discloses “The method of claim 11, further comprising displaying, after receiving the first search result, at least one icon, text, and/or symbol representing the plurality of websites on the display.” (See Fig. 1 and Pg. 1650) (Selecting a Web page from a mobile phone also causes that page to be added to the Page Queue (in a tab, color-coded for that user. See also Zhu, [0019]) (After receiving the search results, the mobile phone will display the search results on a browser page bookmark or as a new browser window for the user to check.)

Regarding claim 14, Saleema in view of Zhu discloses “The method of claim 11, further comprising: displaying, after receiving the first search result, a text string in the URL address bar; and extracting at least part of the first search text from the text string.” (See FIG. 2 which depicts an input box of a search bar in a browser of the mobile terminal as shown in FIG. 1.) (See also Zhu: abstract, receiving a search keyword input to the browser search bar; sending a search request to the selected website search engine to query the received search keyword.)
	Regarding claim 15, Saleema in view of Zhu discloses “The method of claim 11, further comprising: analyzing, after receiving the first search result, a hypertext markup language (html) of a webpage including the first search result; and extracting at least part of the first search text from the analyzed html.” (See Fig. 1-FIG. 2 depicts an input box of a search bar in a browser of the mobile terminal as shown in FIG. 1.)

	Regarding claim 16, Saleema in view of Zhu discloses “The method of claim 11, further comprising decoding, after receiving the first search result, information encoded based on an encoding processing scheme of the first website corresponding to the first webpage and extracting the decoded information from the text string presented in the URL address bar.” (See Fig. 1 and Zhu: [006] and [0036]) (The method includes: includes the steps of: loading one or more preconfigured website search engine information for generating a website search engine list on a browser search bar; receiving information on which website search engine has been selected from the generated website search engine list; receiving a search keyword input to the browser search bar; sending a search request to the selected website search engine to query the received search keyword; and displaying a search result returned by the selected website search engine upon a successful search. The user may select the TaoBao website search engine, and input keywords for searching (e.g., an iPad) in the input box (224) of the browser search bar (220), and then press the "OK" key; the browser of mobile phone (1200) may acquire the URL corresponding to the TaoBao website search engine to link to the site search engine of TaoBao, the website search engine of Taobao will search on a TaoBao server (e.g., webserver 300 in FIGS. 3 and 4) according to the keywords (e.g., iPad) for querying or searching. If an iPad target website of TaoBao is found, the target website may be returned as the corresponding search results.)

Allowable Subject Matter
Claims 7-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The prior art references, applied and/or cited as being pertinent, do not teach the subject matter of claim 7 and 17, specifically the steps of compare at least one of category information of the first webpage and category information of the first search text with category information of at least one webpage and determine at least one the plurality of websites and/or at least one application program with the category information similar to at least one of the category information of the first webpage and the category information of the first search text with category information among of the at least one website.
	Claims 8-10 and 18-20 depend on claims 7 and 17.

		  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on Mon-Fri, 9am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-39783978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154